UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Mark One x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-49638 INTERNATIONAL COMMERCIAL TELEVISION INC. (Exact name of small business issuer as specified in its charter) Nevada 076-0621102 State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 487 Devon Park Drive, Suite 212 Wayne, PA 19087 (Address of principal executive offices) (206) 780-2921 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check-mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check-mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”,” accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non - accelerated filer ¨(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ¨No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 12, 2012, the Issuer had 20,647,756 shares of common stock, par value $0.001 per share, issued and outstanding. Transitional Small Business Disclosure Format (Check one): Yes ¨No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4. CONTROLS AND PROCEDURES 31 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 32 ITEM 1A. RISK FACTORS 32 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3. DEFAULTS ON SENIOR SECURITIES 32 ITEM 4. MINE SAFETY DISCLOSURES 32 ITEM 5. OTHER INFORMATION 32 ITEM 6. EXHIBITS 33 SIGNATURES 34 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 2 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statement of Shareholders’ Deficit for the nine months ended September 30, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6-25 Page 1 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Cash held in escrow Accounts receivable, net of doubtful account reserves of $260,021 and $13,317, respectively Inventories, net Prepaid expenses and other current assets Total current assets Furniture and equipment Less accumulated depreciation Furniture and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES: Convertible note payable – short term $ $ Accounts payable and accrued liabilities Short term advances payable – related parties Severance payable – short term Deferred revenue 109,368 Tax penalties payable Convertible note payable to shareholder – short-term - Accrued interest to shareholder - Total current liabilities Severance payable – long-term Convertible note payable to shareholder – long-term - Convertible note payable – long-term - Total long-term liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ DEFICIT: Preferred stock 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 20,647,756 and 18,057,756 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in-capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. Page 2 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended (Unaudited) For the nine months ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 NET SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: General and administrative Selling and marketing Total operating expenses OPERATING (LOSS) INCOME ) ) ) INTEREST (EXPENSE) INCOME ) - ) 8 (LOSS) INCOME BEFORE PROVISION FOR INCOME TAX ) ) ) PROVISION FOR INCOME TAXES - NET (LOSS) INCOME $ ) $ $ ) $ ) NET (LOSS) INCOME PER SHARE BASIC $ ) $ $ ) $ ) DILUTED $ ) $ $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES BASIC DILUTED See accompanying notes to condensed consolidated financial statements. Page 3 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ DEFICIT FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (Unaudited) Common Stock Additional $0.001 par value Paid-In Accumulated Shares Amount Capital Deficit Totals Balance at January 1, 2012 $ $ $ ) $ ) Share based compensation expenses - - - Issuance of commonstock - Issuance of commonstock for consulting services - - - Issuance of warrants for consulting services - - - Net loss - - - ) ) Balance at September 30, 2012 $ $ $ ) $ ) See accompanying notes to condensed consolidated financial statements. Page 4 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash and cash equivalents provided by (used in) operating activities: Depreciation Bad debt expense - Stock based compensation Change in assets and liabilities Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities Severance payable ) ) Accrued interest to shareholder - Deferred revenue Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock Exercised warrants - Proceeds from note payable - Payments on note payable ) - Advances from related parties Payments to related parties ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Fair value of warrants in connection with sale of common stock $ $
